 MONARCH RUBBERCO., INC.813.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9 (b) of the Act:All employees of the Employer in Indiana and Illinois, including,craft journeymen and apprentices, laborers, machine operators, -andtruckdrivers, but excluding office clerical employees, professional employees, guards, and supervisors as defined in the Act .2[Text of Direction of Election omitted from publication.]nThe Employer is an association composed of 12 general contractors and 14 subcon-tractors who are engaged in the building and construction industry.Itwas formed inOctober 1956,and in January 1957,it commenced collective-bargaining negotiations withthe Petitioner on behalf of its employer members.On April 9,1957,the Employer andPetitioner executed a contract effective from April 1, 1957,to June 30,1958, coveringall the employees of the Employer.On April 8, 1957,the Petitioner filed the instantpetition seeking-certification in this unit.The Employer agrees that such a unit isappropriate.The Intervenors contend that the proposed unit is inappropriate on thegrounds that(1) it is not supported by a multiemployer bargaining history,and (2) itwould join various building trade craftsmen in the same unit.As for (1) inasmuch as the Petitioner and the Employer seek multlemployer bargain-ing, and as none of the Intervenors seeks to represent any smaller units, collective-bargaining history is not a, prerequisite to finding the multiemployer unit appropriate.Western Association of Engineers,etc.,101 NLRB 64. Moreover,we note that this unithas been in effect for over a year.With respectto (2), while employees of a particular craft may be represented in a unitof their own when their separate representation is sought, units including employeesbelonging to different crafts are also found appropriate by the Board.Thus, employeesof several crafts may be combined to form a maintenance unit where no bargaining historyon a broader basis exists.United States Time Corporation,108 NLRB 1435, 1436-7.The Board customarily finds appropriate a unit consisting of all employees of an em-ployer,Beaumont Foiging Company,110 NLRB 2200, 2201-2;Southern PaperboardCorporation,112 NLRB 302,304; and this is true even in the heavy engineering con-struction industry.Brown and Root,Inc, et at. d/b/a Ozark Dam Constructors, 77NLRB 1136;Foley Brothers,Inc., 97NLRB 1482.We see no reason why the samerule should not apply when, as here, building construction is involved.As no union seeksto represent any craftsmen involved in a separate unit,and as no other valid reason hasbeen advanced for not granting an employerwide unit -herein,we find the unit as re-quested to be an appropriate one.Monarch Rubber Co., Inc.andInternational Hod Carriers' Build-ing and Common Laborers'Union of America, Local Union No.1085, Petitioner.Case No. 9-RC-3060. July 21, 1958SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONPursuant to a Decision, Order, and Direction of Second Election,'issued by the Board herein on June 28, 1957, an election by secretI The first election,held on May 9,1957(unpublished)pursuant to a stipulation forcertification upon consent election,resulted in 64 valid ballots for the Petitioner, 40121 NLRB No. 19.487926-59-vol. 121-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDballot was conducted on July 19, 1957, under the direction and super-vision of the Regional Director for the Ninth Region among theemployees in the appropriate unit.Following the election, the Re-gional Director served upon the parties a tally of ballots which showedthat of approximately 121 eligible voters, 54 cast valid ballots for thePetitioner, 58 cast valid ballots against the Petitioner, and 7 castchallenged ballots.On July 24, 1957, the Petitioner filed timely objections to conductaffecting the results of the election.In accordance with the Rulesand Regulations of the Board, the Regional Director conducted aninvestigation of the objections and challenges and, on April 18, 1958,issued and duly served upon 'the parties a Report on Objections andChallenges, in which he found that one of the Petitioner's objectionsraised a material issue with respect to the conduct of the election andrecommended that the election be set aside and a. new election directed.He also recommended that four of the challenges be overruled andthree sustained.On April 30, 1958, the Employer filed timely ex-ceptions to the Regional Director's Report.Pursuant to the provisions of Section 3'(b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :The ObjectionsThe Petitioner objected to the election on the ground,inter alia,that a full-page advertisement which appeared in the Times Record, alocal weekly newspaper, on Thursday, July 18, 1957, the day beforethe scheduled election, threatened employees with loss of their jobsif they voted for the Petitioner.The advertisement, addressed toMonarch employees, listed the benefits to be obtained without theUnion as against the disadvantages with the Union.Among the men-tioned advantages are: full employment, improved working condi-tions, increased earnings and a larger future plant; among the listeddisadvantages of the Union are: intermittent unemployment, "ANDby union domination-a complete LOSS OF YOUR JOB !" Thewords "LOSS OF YOUR JOB!" appeared prominently, in large redletters.Slightly below appeared the statement: "WE URGE ALLMONARCH RUBBER EMPLOYEES TO VOTE TO KEEPTHEIR JOBS! VOTE AGAINST THE UNION." The advertise-ment was ostensibly sponsored by "local business men," but the Re-gional Director found that it had been inserted, free of charge, bythe publisher of the Times Record who had sought, unsuccessfully,against the Petitioner,and 3 challengedballots.Upon objections duly filed by theEmployer, theelection was set aside,and a second election ordered,on June 28, 1957. MONARCH RUBBER CO., INC.83to interest the Roane County Chamber of Commerce in sponsoringand paying for it.The publisher had shown a copy of the advertise-ment, which had appeared several years before in connection withanother company, to Joseph Schwaber, Jr., Employer's vice president,at which time Schwaber had pointed out various items which wereinapplicable to the Employer's operations.The publisher toldSchwaber of his intention to contact the Chamber of Commerce andrequest that it sponsor the advertisement.Schwaber did not, in anyway, indicate his approval or disapproval of the publisher's intendedaction.The Regional Director found that,as soonas Schwaber sawthe published advertisement, he called the publisher and disclaimedany and all responsibility for it.The Regional Director concluded that, because of the advertisement,the election could not have been held in an atmosphere conducive toa freechoice by the employees, and recommended that the election beset aside.In its exceptions, the Employer contends that the advertisementwas not coercive and that even if it were, the Employer was notresponsible for it.'We find no merit in either of these contentions.The advertise-ment, on its face, threatened the employees with loss of their jobsand loss of benefits if the Petitioner won the election, thus consti-tuting a threat of reprisal sufficient to warrant setting aside theelection.'The fact that the Employer was not responsible for theadvertisement is not determinative, because even in the absence ofevidence attributing prejudicial conduct to one of the parties, theBoard will set aside an election where it finds that conduct has oc-curred which creates ageneralatmosphere of confusionor fear ofreprisal such as to render impossible the free and untrammeled choiceof a bargaining representative.'Accordingly, we adopt the Regional, Director's conclusion andrecommendation, and shallset asidethe election and order a thirdelection.'7 The Employer also contended that,since the paper was delivered through the mallson Thursday,the day before the election,itwould not have been received until afterthe electionon Friday,and therefore could not have influenced the voters.We find nomerit in this contention.The paper was also available to the employees on local news-stands onThursday.We find, therefore,thatthe employees had sufficient time to haveseen the paperprior to theelection.6 Audubon Cabinet Company, Inc.,117 NLRB 861 ;The Falmouth Company,114 NLRB896;FranchesterCorporation,110 NLRB 1391.* See e. g.TheGreat Atlantic& Pacific TeaCompany,120 NLRB 765;The FalmouthCompany,114 NLRB 896 ;DiamondState Poultry Co.,Inc.,107 NLRB3; P.D. Gwaltney,Jr. and Company, Inc., 74NLRB 371.6MemberRodgers concurs in this result.He believes that the facts cited herein sup-port the conclusionthatthe Employer was aware of the intent to publish the advertise-ment in question,and unlike the majority,he would flud that the Employer shared re-sponsibility for its publication.The Regional Director found no merit to the Petitioner'sother objections.As no exceptions were filed to these findings,the remainder of Objec-tion 1,and Objections 2, 3, 4, 5, and 6 are hereby overruled. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Challenged BallotsIn view of our decision to set aside the election, it is not essentialto rule on the challenged ballots.However, in the interests of ex-pediting the third election, we hereby adopt the Regional Director'srecommendations, to which no exceptions were filed, that EvelynStuder and Nada Stalnaker are plant clerical employees, and thatLloyd C. Bailey and Devlin Blosser are custodial employees not en-gaged in performing the duties of guards within the meaning of theAct, and find that all four are eligible to vote in the forthcomingelection.We make no finding concerning the alleged supervisorystatus of Ewell Greathouse, Rex Grady, and Lawrence Webb, sinceexceptions raising issues of fact were filed to the Regional Director'srecommendations with respect to these three individuals.[The Board set aside the election held herein on July 19, 1957.][Text of Direction of Third Election omitted from publication.]C. J. Patterson d/b/a Serv-Us Bakers of OklahomaandTulsaGeneral Drivers,Warehousemen and Helpers,Local Union No:523, Petitioner.Case No. 16-RC-2297. July 01, 1958DECISION .AND DIRECTION OF ELECTIONUpon a petition duly filed under' Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Evert P. Rhea, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims, to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the production and distribution ofbread and pastry. It operates a plant and distribution point inOklahoma City, Oklahoma, as well as distribution points in PoncaCity, Stillwater, and Tulsa, Oklahoma, which are supplied by theOklahoma City bakery.Only the Tulsa operation is here involved.121 NLRB No. 22.